Exhibit 10.12

INFORMATION IN THIS EXHIBIT IDENTIFIED BY BRACKETS IS CONFIDENTIAL AND HAS BEEN
EXCLUDED PURSUANT TO ITEM 601(B)(10)(IV) OF REGULATION S-K BECAUSE IT (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO FEDEX IF PUBLICLY
DISCLOSED.

 

LOGO [g877381g0307134621544.jpg]

  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

FED-PA-3712-LA-2000391

Federal Express Corporation

3131 Democrat Road

Memphis, TN 38118

 

Attention:

Mr. Guy See

Managing Director – Aircraft Acquisitions & Sales

 

Subject:

[*]

 

Reference: (a)    Purchase Agreement 3712 between The Boeing Company (Boeing)
and Federal Express Corporation (Customer) dated December 14, 2011 relating to
Model 767-3S2F Aircraft (767 Purchase Agreement)    (b) Letter Agreement
FED-PA-03712-LA-1106156R3; Option Aircraft, between Boeing and Customer dated
June 24, 2019 (Option Aircraft Letter Agreement)

This letter agreement (Letter Agreement) amends and supplements the 767 Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the referenced 767 Purchase Agreement.

 

1.

Background.

 

  1.1

[*].

 

  1.2

[*].

 

2.

Agreement.

[*].

 

3.

Confidentiality.

Customer understands and agrees that the information contained herein represents
confidential business information and has value precisely because it is not
available generally or to other parties. Customer agrees to limit the disclosure
of its contents to employees of Customer with a need to know the contents for
purposes of helping Customer perform its obligations under the Purchase
Agreement and who understand they are not to disclose its contents to any other
person or entity without the prior written consent of Boeing.

 

FED-PA-3712-LA-2000391

[*]

   Page  1

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and
(ii) would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g877381g0307134621544.jpg]

 

Very truly yours,

 

THE BOEING COMPANY By   /s/ McKenzie Kuckhahn Its   Attorney-In-Fact

ACCEPTED AND AGREED TO this

Date: January 30, 2020

FEDERAL EXPRESS CORPORATION

By   /s/ Kevin A. Burkhart Its   Vice President

 

FED-PA-3712-LA-2000391

[*]

   Page 2

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and
(ii) would likely cause competitive harm to FedEx if publicly disclosed.